DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4 - 6 & 20 – 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/22/2022.
The traversal is on the ground(s) that

    PNG
    media_image1.png
    276
    1088
    media_image1.png
    Greyscale

Examiner respectfully submits the following:
As applicant pointed out, even if Fig. 4A is incorporated into embodiment I and Fig. 4B into embodiment II, mutual exclusivity remains between embodiment I, II, III, IV, V, VI and VII considering other distinct features as underlined.


    PNG
    media_image2.png
    333
    1083
    media_image2.png
    Greyscale

Examiner respectfully disagree and submits the following:
Embodiments identified were based upon disclosed figures and distinct features associated with the disclosed figures and coupling was not considered a ‘distinct’ feature.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2018/0190667, hereinafter Pang).
With respect to claim 1. Pang discloses a semiconductor memory device (fig. 5A), comprising: a stacked body (fig. 5A) including interlayer insulating layers (DL0…Dl2) and a select line (SGS) disposed between the interlayer insulating layers; a core insulating layer (470) penetrating the stacked body; a semiconductor pattern (471) extending along a sidewall of the core insulating layer and including an undoped area disposed between the select line and the core insulating layer (as shown below 471 is between 470 and SGS):
[AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    430
    559
    media_image3.png
    Greyscale
 semiconductor patterns (charge storage region 473- para 0086) disposed between the semiconductor pattern and the interlayer insulating layers (473 is between 471 and DL1 or DL2); and a gate insulating layer (477) disposed between the semiconductor pattern and the select line (as shown in the pic above).
	In the same embodiment Pang does not explicitly disclose that the charge storage region is doped.
In an another embodiment Pang discloses that the charge storage region is doped (para 0047). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Pang’s first embodiment by have a doped charge storage region in order to increase conductivity. 
With respect to claim 10, Pang discloses the semiconductor memory device according to claim 1, wherein the semiconductor pattern extends along a bottom surface of the core insulating layer (471 extends along a bottom surface of core 470).
	With respect to claim 11, Pang discloses that the semiconductor memory device according to claim 1, wherein the select line is a drain select line (para 0063).

Claims 2, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (US 2018/0190667, hereinafter Pang) in view of Liu et al. (US 2016/0204117, hereinafter Liu).
With respect to claim 2, Pang discloses the semiconductor memory device according to claim 1.
Pang does not explicitly disclose wherein the semiconductor pattern further includes doped areas disposed between the core insulating layer and the doped semiconductor patterns.
In an analogous art, Liu discloses wherein the semiconductor pattern further includes doped areas disposed between the core insulating layer and the doped semiconductor patterns. (para 0183 and 0231). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Pang’s device by adding Liu’s disclosure in order to provide the improved insulating capabilities to the semiconductor device.
With respect to claim 7, Pang discloses the semiconductor memory device according to claim 1.
Pang does not explicitly disclose a capping pattern overlapping the core insulating layer, wherein the semiconductor pattern extends to surround a sidewall of the capping pattern.
In an analogous art, Liu discloses a capping pattern overlapping the core insulating layer (fig. 35A), wherein the semiconductor pattern extends to surround a sidewall of the capping pattern (fig. 35A; the dielectric layer surrounds the side walls of capping layer 270). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Pang’s device by adding Liu’s disclosure in order to provide the improved insulating capabilities to the semiconductor device.
With respect to claim 8, Pang/Liu discloses the semiconductor memory device according to claim 7.
Pang does not explicitly disclose wherein the capping pattern includes a semiconductor material doped with dopants of a same type as the doped semiconductor pattern.
In an analogous art, Liu discloses wherein the capping pattern includes a semiconductor material doped with dopants of a same type as the doped semiconductor pattern (para 0240-0241).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Pang’s device by adding Liu’s disclosure in order to provide the improved insulating capabilities to the semiconductor device.
With respect to claim 9, Pang/Liu discloses the semiconductor memory device according to claim 7.
Pang does not explicitly disclose wherein the semiconductor pattern includes a doped area surrounding the sidewall of the capping pattern.
In an analogous art, Liu discloses wherein the semiconductor pattern includes a doped area surrounding the sidewall of the capping pattern (fig. 35A; the doped dielectric layer surrounds the side walls of capping layer 270 and para 0183). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Pang’s device by adding Liu’s disclosure in order to provide the improved insulating capabilities to the semiconductor device.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Pang.
	With respect to claim 12, Liu discloses a semiconductor memory device (fig. 34), comprising: a first stacked body (lower tier stack) including first interlayer insulating layers and first conductive patterns that are alternately disposed in a stacking direction (para 0005; alternate layers of insulating material and conductive material) ; a first channel structure (80L – para 0236) penetrating the first stacked body; a second stacked body (upper tier stack) overlapping the first stacked body (fig. 34), and including second interlayer insulating layers stacked in the stacking direction and a second conductive pattern disposed between the second interlayer insulating layers (upper tier  comprises of a stack of alternating insulating layers and conductive layers); a second channel structure (60L – para 0236) penetrating the second stacked body to come into contact with the first channel structure (top and bottom channel layers are in contact with each other); and a gate insulating layer (para 0231-dielectric layer 252) disposed between the second channel structure and the second conductive pattern, wherein the second channel structure comprises: a semiconductor pattern (para 0231- dielectric layer 256) including an undoped area surrounded by the gate insulating layer, and penetrating the second stacked body; and semiconductor patterns (para 0231-charge trapping/storage layer 254) disposed between the semiconductor pattern and the second interlayer insulating layers and separated from each other by the gate insulating layer (254 is between 256 and the interlayer insulating layers of the stack and is separated by 252).
	Liu does not explicitly disclose that the charge storage layer is doped.
In an analogous art, Pang discloses that the charge storage layer is doped (para 0047). Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s device by having a doped charge storage region in order to increase conductivity. 
	With respect to claim 13, Liu discloses that the semiconductor memory device according to claim 12, wherein the first channel structure comprises: a first core insulating layer (2 of fig. 4A) penetrating the first stacked body; and a first channel layer (channel1) surrounding a sidewall of the first core insulating layer.
With respect to claim 14, Liu discloses that the semiconductor memory device according to claim 13, wherein the second channel structure extends to an inside of the first core insulating layer and comes into contact with the first channel layer (fig. 4A channel layer of lower stack).
With respect to claim 15, Liu discloses that the semiconductor memory device according to claim 12, wherein the second channel structure further comprises: a second core insulating layer penetrating the second stacked body (para 2 of fig. 4A); and a capping pattern overlapping the first channel structure, wherein the second core insulating layer is interposed between the capping pattern and the first channel structure (para 0005 and 0007).

With respect to claim 16, Liu discloses that the semiconductor memory device according to claim 15, wherein: the semiconductor pattern extends along a sidewall of the capping pattern, a sidewall of the second core insulating layer, and a bottom surface of the second core insulating layer (para 0231; layer 256), and the doped semiconductor patterns include a first doped semiconductor pattern extending to a space between the semiconductor pattern and the first channel structure (para 0231; layer 254).
With respect to claim 17, Liu discloses that the semiconductor memory device according to claim 15, wherein the capping pattern includes a semiconductor material doped with dopants of a same type as the doped semiconductor patterns (para 0240-0241).
With respect to claim 18, Liu discloses that the semiconductor memory device according to claim 15, wherein: the doped semiconductor patterns include a second doped semiconductor pattern extending to surround a sidewall of the capping pattern (fig. 35A; the charge trap layer surrounds the side walls of capping layer 270), and
the semiconductor pattern further includes a doped area disposed between the capping pattern and the second doped semiconductor pattern (para 0119 and 0183).
With respect to claim 19, Liu discloses that the semiconductor memory device according to claim 12, wherein the semiconductor pattern further includes doped areas surrounded by the doped semiconductor patterns (para 0183).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816